                          Case 1:19-cv-10050-RA Document 24
                                                         23 Filed 05/18/20
                                                                  05/15/20 Page 1 of 1




              Erik M. Bashian, Esq.
              T: (516) 279-1554
              F: (516) 213-0339
              eb@bashpaplaw.com

              *Admitted to Practice in New York and New Jersey
                                                                                                VIA CM/ECF Only



                                                                               May 15, 2020

              U.S. District Judge Ronnie Abrams
              United States District Court
              Southern District of New York
              40 Foley Square, Courtroom 1506
              New York, New York 10007

              Re:     Deleston v. 2671 S & C Pizza Corp. et al., Case No. 1:19-cv-10050-RA

              Dear U.S. District Judge Abrams:

                      This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
              above-referenced action. I write in furtherance of Your Honor’s Order dated May 13, 2020
              (D.E. 22). An Initial Conference is currently scheduled for May 22, 2020 at 2:15 p.m. Plaintiff
              is respectfully requesting an adjournment of the Initial Conference. This is our fourth request for
              an adjournment of the conference, and our request will not prejudice any of the parties or affect
              any other scheduled dates since the defendants have not yet appeared in this action or otherwise
              contacted Plaintiff. As a result, Plaintiff intends to file a motion for a default judgment against
              the non-appearing defendants. Accordingly, it is respectfully requested that Your Honor
              reschedule the conference and all of its deadlines to a date of its convenience or to a date in mid-
              June.

                      We thank this Honorable Court for its time and consideration in this matter.

The initial conference scheduled for May 22, 2020 is hereby                    Respectfully submitted,
adjourned sine die. If Plaintiff intends to move for default judgment
against the Defendants, he shall do so no later than June 19, 2020,            BASHIAN & PAPANTONIOU, P.C.
in accordance with Federal Rule of Civil Procedure 55(b)(2) and
                                                                               /s/ Erik M. Bashian
Local Civil Rule 55.2(b), as well as this Court's Individual Rules &
                                                                               ________________________
Practices, including this Court's Emergency Individual Rules &                 Erik M. Bashian, Esq.
Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-ronnie-abrams.
SO ORDERED.
                               __________________________
                               Hon. Ronnie Abrams
                               5/18/2020
                 500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
